W. Allen, J.
The agreement to renew the contract is a proper subject for a decree for specific performance ; and that is all that the plaintiffs asked at the argument.
The defendant contends that the contract of renewal was with the plaintiffs as copartners, and cannot be enforced for the benefit of one of them after the dissolution of the copartnership. Without considering how this would have been, had the contract been silent on the subject,- we think that the provision that, in case of a termination of the partnership, the partner succeeding to the business may continue by himself alone, or by a new partnership satisfactory to the defendant, is an answer to the objection. This authorized a-dissolution of the copartnership which existed between the plaintiffs, and the continuance, by one of them alone, of the use of the property and the publication of the paper under the contract, after as well as before the renewal or extension of time provided for by it. The provision does not intend a termination or change of the contract; its import is only that the business mentioned in the contract, and in which the property and rights transferred to the plaintiffs were to be .used,—that of editing and publishing a newspaper, — might be conducted by one of the plaintiffs alone, instead of by both of them as copartners. There is nothing in it which can affect the right to renew the contract.
The new partnership entered into between the plaintiffs is not material. As they are joint parties to the contract, and must be to the renewal, a partnership in which one of them has a nominal interest, and nothing to do with the business, would seem to have very little effect upon the rights of the defendant. *60Certainly he cannot complain of it. It recognizes, if it does not extend, the joint liability of the co-contractors and copartners. It introduces no new party, and is not such a new partnership for continuing the business as would be prohibited by the contract. If the plaintiffs had changed the terms of the first co-partnership to those of the second, the effect would have been the same, as regards the defendant, as dissolving the first partnership and after a time forming the second.
Upon the facts reported, we think that the plaintiffs are entitled to a decree for the specific performance of the agreement to renew the contract. Decree for the plaintiffs.